DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 5/29/2020, in which claims 2, 4-13, 15-17, 19-24, 28-34, 36-39, 41, 43-45, 47-51, 54-56, 58, 59, 62, 63, 65, 68 and 70-74 were cancelled, and claims 3, 14, 18, 25-27, 35, 40, 42, 46, 52, 57, 61, 64, 66, 67 and 69 were amended.  Claims 1, 3, 14, 18, 25-27, 35, 40, 42, 46, 52, 53, 57, 60, 61, 64, 66, 67 and 69 are pending.

Election/Restrictions
Applicant’s election without traverse of Group II and the species (i) the DNA endonuclease is S. pyogenes Cas9; (ii) the DNA endonuclease is one or more polynucleotide; (iii) the RNA spacer sequence corresponds to SEQ ID NO: 34621; and (iv) the single-molecule guide RNA comprises a spacer sequence that is an RNA sequence corresponding to SEQ ID NO: 34621 in the reply filed on 12/20/2021 is acknowledged.
The response indicates that claims 1, 14, 18, 25-27, 35, 40, 42, 46, 52, 53 and 57 read on the elected species.
The reply filed 12/20/2021 did not include an election of a specific sequence from SEQ ID NO: 1-620 as required at pages 5-7 of the Office action mailed 10/22/2021.  During a telephone conversation with Tara Nealey on 3/3/2022 a provisional election was made to prosecute the species of SEQ ID NO: 1.  Affirmation of this election must be made by applicant in replying to this Office action.  
withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The restriction requirement between Groups I/II and Group III is maintained.  The species election requirements are maintained.
Claims 60, 61, 64, 66, 67 and 69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.
Claims 1, 3, 14, 18, 25-27, 35, 40, 42, 46, 52, 53 and 57 are under consideration.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Specification
The disclosure is objected to because of the following informalities:
The .txt extension is missing from the ASCII text file name in paragraph [0003].  
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See paragraph [000250].

Claim Objections
Claim 25 is objected to because of the following informalities:  it would be preferable to replace the phrase “chosen from any of those sequences disclosed in SEQ ID Nos: 1-620, or variants having at least 90% homology to any of those sequences disclosed in SEQ ID Nos: 1-620” with the phrase “selected from the group consisting of SEQ ID NO: 1-620, and variants having at least 90% homology to a sequence selected from the group consisting of SEQ ID NO: 1-620.”  Such an amendment would conform to typical Markush-type language and would remove the reference to “those sequences.”  Appropriate correction is required.

Claim 35 is objected to because of the following informalities:  the phrase “the one or more gRNA or the one or more sgRNA comprises” should be amended to recite either “wherein the one or more gRNA or the one or more sgRNA comprises” or “the one or more gRNA or the one or more sgRNA comprising” to improve the grammar of the claim.  Appropriate correction is required.

Improper Markush
In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the endonucleases of SEQ ID NOS: 1-620 do not share a common structure in that they are composed of different primary amino acid sequences.  Furthermore, the endonucleases do not have a common function in that they recognize different PAM sequences and cannot all cleave at the same target site (e.g., Examples 1-6).  One endonuclease could not substitute for another. The endonucleases have their own PAM requirements and guide RNA structural requirements.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 

Claim 42 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the gRNA sequences are composed of different nucleotide sequences and target distinct sequences within the ATXN2 gene.  Each sequence of nucleotides is a different structure.  Further, each gRNA sequence has a different cutting efficiency (Figs. 2-3).  There is no expectation in the prior art or instant specification that one gRNA sequence could substitute for another with the same effect.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 14, 18, 25-27, 35, 40, 42, 46, 52, 53 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claim 1 recites the limitation "the expanded trinucleotide repeat” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The specification discloses that “Spinocerebellar ataxia 2 (SCA2) is caused by an abnormal expansion of a trinucleotide CAG repeat in exon 1 of the ATXN2 gene.”  See paragraph [000213].  The specification teaches that the CAG segment is repeated 22 to 23 times and up to 31 times without causing symptoms, whereas the presence of 32 to more than 100 repeats results in symptoms of SCA2.  See paragraph [000213].  Similarly, CAG repeats occurring in the range of 29-33 have been associated with ALS.  See paragraph [00214].  Thus, it is unclear what is considered to be “the expanded trinucleotide repeat” in terms of a specific number of repeats that must be present.  It is also unclear whether the cell used in the method must be from a particular source, such as a subject with SCA2 or ALS.
Claim 1 recites the limitation "the ATXN2 gene function" in 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what ATXN2 gene function must be restored.  Furthermore, the phrase “thereby restoring the ATXN2 gene function” is unclear, because the claim does not require the cell used in the method to lack ATXN2 gene function.  It would be remedial to replace the phrase “thereby restoring the ATXN2 gene function” to recite “thereby editing the ATXN2 gene” to refer back to the preamble.  Alternatively, the phrase may be deleted from the claim.
The term “near” in claim 1 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining The specification defines the term “near” only with respect to a specific repeat expansion.  See paragraph [000267].  Specifically, the specification states, “with respect to specific repeat expansion, it is intended that the SSB or DSB locus associated with a desired deletion boundary (also referred to herein as an endpoint) can be within a region that is less than about 3 kb from the reference locus noted.”  See paragraph [000267].  The claim uses the phrase “near the ATXN2 gene” and does not provide a specific repeat expansion or reference locus from which to measure a distance of about 3 kb.  Thus, the term “near” is relative to a specific repeat expansion reference locus, which is not defined by the claim or specification, which renders the metes and bounds of the claim unclear.
Claims 3, 14, 18, 25-27, 35, 40, 42, 46, 52, 53 and 57 depend from claim 1 and are rejected for the same reasons applied to claim 1.  Furthermore, claim 35 also recites the phrases “near the expanded trinucleotide repeat in the ATXN2 gene,” “near the ATXN2 gene,” and “near exon 1 of the ATXN2 gene.”  The claim does not define a specific repeat expansion in the ATXN2 gene.  Thus, the metes and bounds of the term “near” remain unclear with respect to “the expanded trinucleotide repeat in the ATNX2 gene.”  The specification does not define the term “near” relative to “the ATXN2 gene,” or  “exon 1” for the reasons given above with regard to claim 1.
The term “near” in claim 40 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not define the term “near” as a distance from a 5’ end or a 3’ end of a sgRNA molecule.  One would not know how many .
	Claim 42 is vague and indefinite in that the metes and bounds of the phrase “a RNA sequence corresponding to a sequence selected from the group consisting of SEQ ID Nos: 34621…” are unclear.  The phrase is unclear in that the specification does not provide an explicit definition for the term “corresponding.”  The ordinary meaning of the term includes things identical in all essentials or respect, or things similar in position, purpose or form (Entry for “corresponding” in the Random House Kemerman Webster’s College Dictionary, ©2010 K Dictionaries Ltd. Copyright 2005, 1997, 1991 by Random House, Inc., Printed as page 1/1.)  Furthermore, the sequence of SEQ ID NO: 34621 is a DNA sequence:

    PNG
    media_image1.png
    234
    351
    media_image1.png
    Greyscale

Thus, the claim encompasses a spacer sequence that is an RNA sequence similar to, but not identical to the DNA sequence of SEQ ID NO: 34621.  One would not know how much one could vary the sequence of SEQ ID NO: 34621 (e.g., convert DNA to RNA, and/or substitute, insert, and/or delete one, two, three, etc. nucleotides) and have the sequence fall within the scope of the claim.  It would be remedial to amend the claim to recite “RNA sequence transcribed from the DNA sequence of SEQ ID NO: 34621.”  See Example 8 and Figs. 2-3 for support.

  Claim 52 recites the limitation "the genomic locus of the ATXN2 gene" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the arms are homologous to the ATXN2 gene or to a broader genomic locus containing the ATXN2 gene.
Claims 53 and 57 depend from claim 52 and are rejected for the same reasons applied to claim 52.  Further, claim 53 recites “the ATXN2 gene.”  
Claim 57 recites the limitation "the one or more polynucleotide encoding one or more DNA endonuclease" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The claims require “one or more deoxyribonucleic acid (DNA) endonuclease” but do not require one or more polynucleotide encoding the DNA endonuclease.  It would be remedial to amend the claim to first specify that the one or more DNA endonuclease is provided by a polynucleotide encoding the one or more DNA endonuclease before referring to “the one or more polynucleotide encoding one or more DNA endonuclease.”

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 14 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: Claim 3 is drawn to an ex vivo method for treating a patient having an ATXN2 related condition or disorder.  The method comprises the steps of “(a) editing a patient specific induced pluripotent stem cell (iPSC) or a mesenchymal stem cell according to the method of claim 1; (b) differentiating the edited cell of (a) into a neuron or glial cell of the Central Nervous System (CNS); and (c) implanting the neuron or glial cell of the CNS into the patient.  The nature of the invention is complex in that the edited iPSC or mesenchymal stem cell, which contains any removal of an expanded trinucleotide repeat or replacement of one or more nucleotide bases, or one or more exons and/or introns within or near the ATXN2 gene, and ex vivo, must be capable of treating a disease or disorder related to ATXN2 once implanted.
	Claims 14 and 18 are drawn to an inv vivo method for treating a patient with an ATXN2 related condition or disorder.  The method comprises the step of “editing the ATXN2 gene in a cell of the patient according to the method of claim 1.”  Claim 18 depends from claim 14 and limits the optional cell of the CNS to a neuron or glial cell but does not require the editing to be carried out in those cell types.  The nature of the invention is complex in that the claims require any removal of an expanded trinucleotide repeat or replacement of one or more nucleotide bases, or one or more exons and/or introns within or near the ATXN2 gene in any type of cell to treat any ATXN2 related condition or disorder.
	Breadth of the claims: The claims broadly encompasses the treatment of any disease or disorder related to ATXN2 and does not require a specific disease or disorder, or a specific mutation in ATXN2 to be the cause of the disease or disorder.  The ATXN2 disease or disorder is characterized as being treatable by removal of an expanded trinucleotide repeat or replacement of one or more nucleotide bases, or one or more exons and/or introns within or near the ATXN2 gene.  Paragraph [000369] states the following regarding ATXN2 associated diseases or disorders:
[000369] ATXN2 has been associated with diseases and disorders such as, but not limited to, Alzheimer's Disease, Amyotrophic Lateral Sclerosis, Ataxia, Hereditary Ataxias, Autoimmune Diseases, Cardiovascular Diseases, Celiac Disease, Cerebellar Ataxia, Cerebellar Diseases, Chorea, Colonic Neoplasms, Deglutition Disorders, Presenile dementia, Insulin-Dependent Diabetes Mellitus, Dyskinetic syndrome, Dystonia, Cardiac Arrest, Hyperphagia, Hypertensive disease, Chronic Kidney Failure, Systemic Lupus Erythematosus, Machado-Joseph Disease, Multiple Sclerosis, Spinal Muscular Atrophy, Myoclonus, Neuroblastoma, Nystagmus, Obesity, Olivopontocerebellar Atrophies, Ovarian Carcinoma, Parkinson Disease, Peripheral Neuropathy, Restless Legs Syndrome, Retinal Degeneration, Retinitis Pigmentosa, Seizures, Shy-Drager Syndrome, Sleep disturbances, West Syndrome, Hereditary Spastic Paraplegia, Progressive 

Claim 3 broadly encompasses the use of an iPSC or mesenchymal stem cell that has any edit in the ATXN2 gene, including replacement of one or more nucleotide bases, or one or more exons and/or introns within or near the ATXN2 gene.  Claims 14 and 18 read on the editing of any cell of a patient to treat an ATXN2 related condition or disorder.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples: The specification provides general guidance on the use of DNA endonuclease systems for gene editing, including CRISPR Cas9, CRISPR Cpf1, zinc finger nucleases, transcription activator like effector nucleases, homing endonucleases, and MegaTALs (e.g., pages 9-48 and 133-137).  
The specification envisions the treatment of any ATXN2 related condition or disorder (e.g., paragraphs [0009], [00013], [00017] and [00369]).  The specification teaches that the ATXN2 related condition or disorder can be Spinocerebellar ataxia type 2 (SCA2), or in vivo based therapy where targeting and editing is directed to “relevant cells” (e.g., paragraphs [000221]-[000222]).  The specification envisions the use of any CRISPR endonuclease in the methods, where the CRISPR endonuclease PAM is or is not disease specific (e.g., paragraph [000248]).  The specification envisions the use of single strand breaks, double-strand breaks and two double strand breaks to remove trinucleotide repeat expansion by various cellular mechanisms (e.g., paragraphs [000249]-[000261]).  The specification provides general guidance for the formulation and delivery of the components required for editing (e.g., pages 72-86).
	The specification teaches the design of guide RNA spacer sequences for use with Cas9 and Cpf1 enzymes having PAM sequences of NAAAAC, NNAGAAW, NNGRRT, NNNNGHT, NRG and YTN (e.g., paragraphs [000377]-[000381]).  Example 1 identified SEQ ID NOS: 15,946-55,473, which are genomic DNA sequences within the ATXN2 gene that are adjacent to the Streptococcus pyogenes Cas9 PAM of NRG.  Example 2 identified SEQ ID NOS: 7,395-Staphylococcus aureus Cas9 PAM of NNGRRT.  Example 3 identified SEQ ID NOS: 6,020-7,394, which are genomic DNA sequences within the ATXN2 gene that are adjacent to the Streptococcus thermophilus Cas9 PAM of NNAGAAW.  Example 4 identified SEQ ID NOS: 5,305-6,019, which are genomic DNA sequences within the ATXN2 gene that are adjacent to a Treponema denticola Cas9 PAM of NAAAAC.  Example 5 identified SEQ ID NOS: 11,811-15,945, which are genomic DNA sequences within the ATXN2 gene that are adjacent to a Neisseria meningitidis Cas9 PAM of NNNNGHTT.  Example 6 identified SEQ ID NOS: 55,474-108,217, which are genomic DNA sequences within the ATXN2 gene that are adjacent to a Cpf1 PAM of TTN or YTN.  Example 7 is directed to a bioinformatic analysis of guide strands, resulting in a pool of 48 single gRNAs targeting the ATXN2 gene within exon 1, the region upstream of exon 1, and the region downstream of exon 1 for further analysis (e.g., paragraph [000502]; Table 7).  Example 8 is directed to the testing of in vitro transcribed guide RNA in HEK293T cells that constitutively express Cas9.  The efficiency of cutting directed by the tested gRNAs is shown in Figs. 2-3.  Example 9 is a prophetic example directed to testing off-target activity using known assays.  Example 10 is a prophetic example directed to the correction of repeat expansion.  Example 11 is a prophetic example directed to the formulation of Cas9 mRNA or RNP in lipid nanoparticles for delivery.  Example 12 is a prophetic example directed to in vivo testing in a relevant animal model.  The specification determines testing efficacy and safety through engraftment of modified mouse or human neurons in a mouse model.
	No working examples of ex vivo or in vivo gene editing that results in a therapeutic outcome for any disease or disorder are provided.  No evidence of any therapeutic efficacy is 
	Predictability and state of the art: The state of the art regarding ex vivo or in vivo gene editing the ATXN2 to treat any disease or disorder associated with ATXN2 was underdeveloped.  The post-filing art teaches that no cure is available for any trinucleotide repeat disorder even though several preclinical and clinical trials have been attempted (Mosbach et al. Current Genetics, Vol. 65, pages 17-28, July 5, 2018; e.g., page 21, left column, 2nd full paragraph).  Scoles et al (Advances in Experimental Medicine and Biology, Vol. 1049, pages 175-195, 2018) teaches that no treatment for spinocerebellar ataxia type 2 (SCA2) exists (e.g., Abstract).  There is no evidence on the record that differentiation of iPSCs or mesenchymal stem cells to neurons or glial cells of the CNS can be used to treat a disease or disorder associated with ATXN2.  Lukovic et al (The Neuroscientist, Vol. 23, No. 5, pages 554-566, 2017) teach that numerous challenges remain for the use of genome edited and differentiated iPSCs for the treatment of ataxia by autologous transplantation (e.g., paragraph bridging pages 563-564; page 564, paragraph bridging columns).  Lukovic et al state, “the possibility of creating gene-corrected hiPSC-derived cell therapy, with a translation into the clinic, is still in its early days due to the debate in the scientific community regarding whether genetically modified human cells can be used in the clinic.”  See page 564, paragraph bridging columns, 1st sentence.  Lukovic et al teach that safer nuclease systems must be developed to erase the possibility of off-target effects (e.g., page 564, paragraph bridging columns).  Additionally, the Richard (Richard, G. Trends in Genetics, Vol. 31, No. 4, pages 177-186, April 2015) states, “no proof-of-concept study in an animal model has been published so far, therefore the exciting possibility of shortening trinucleotide repeats in vivo is still very speculative.”  
rd  paragraph).  However, Mout et al (Bioconjugate Chemistry, Vol. 28, pages 880-884, March 6, 2017) teaches that packing of CRISPR/Cas9 systems into vectors for efficient delivery of all components necessary for therapeutic applications remains a challenge, especially with the size limitations of AAV vectors (e.g., page 881, Viral Delivery of CRISPR/Cas9; page 882, Delivery and Editing Efficiency).  Richard (2015) teaches that if adenoviral vectors seem appropriate to deliver large genes, their tropism needs to be adapted to each cell type being targeted and suggests that more flexible vectors might be developed (e.g., page 184, left column, 2nd full paragraph).  Thus, one would have recognized that it would have been unpredictable to extrapolate from the HEK293T cell-based assays in the 
	Amount of experimentation necessary: A large amount of experimentation would be required to carry out the claimed invention.  One would be required to test various edits to the ATXN2 gene in iPSC cells and mesenchymal stem cells for the ability to generate neurons and glial cells with the ability to have some therapeutic effect in a model of a disease associated with ATXN2.  Tests would need to be repeated for particular insertions, deletions, etc. for each associated disease or disorder.  If unsuccessful, one would be required to modify parameters, such as the particular edit made, the particular sequence targeted by the DNA endonuclease, the manner in which the DNA endonuclease is delivered, the process used to differentiate the cells to neurons and glia of the CNS, the process used to transplant the cells, etc.  Additional experimentation would be required to test various DNA endonuclease systems and their delivery in vivo to be able to create a targeted edit in the ATXN2 gene at a level sufficient to achieve some therapeutic effect while minimizing the negative consequences of potential off-target activity.
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 3, 14 and 18 are not considered to be enabled by the instant specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 25-27, 35, 52 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marthaler et al (Stem Cell Research, Vol. 16, pages 162-165, January 3, 2016, cited as reference 11 on an IDS filed 4/13/2020; see the entire reference), as evidenced by Ran et al (Genome engineering using the CRISPR-Cas9 system. Nature Protocols, Vol. 8, No. 11, pages 2281-2308, pages 1-2 of Supplementary Sequences, and pages 1/3-3/3 of PX330 Sequence, October 24, 2013), and Cooper (Cooper GM. The Cell: A Molecular Approach. 2nd edition. Sunderland (MA): Sinauer Associates; 2000. Expression of Genetic Information. Available from: https://www.ncbi.nlm.nih.gov/books/NBK9842/, printed as pages 1/8-8/8).
Regarding claims 1, Marthaler et al teach a method for editing an ATXN2 gene in an induced pluripotent stem cell (IPSC), comprising introducing into the cell a plasmid encoding CRISPR Cas9 system comprising both Cas9 DNA endonuclease and sgRNA, and donor polynucleotide comprising a resistance marker, where the Cas9 cuts the gene, and an expanded repeat of 36 CAG repeats is replaced with a wildtype number of repeats, which is 22 CAG repeats (e.g., page 162, right column, 2nd paragraph; page 164, sections 3.1 and 3.2; Fig. 1).  Marthaler et al teach that the method results in the correction of the ATXN2 gene (e.g., Title; Abstract; page 164, left column, 1st paragraph).
nd paragraph; page 164, section 3.1).
Ran et al (2013) is cited only to show that the Cas9 protein is 99% identical to instant SEQ ID NO: 1.  See the PX330 sequence of Ran et al, and the attached alignment in Appendix I.
Claim 26 requires that “the one or more DNA endonuclease is provided as…one or more polynucleotide encoding the one or more DNA endonuclease, wherein the one or more polynucleotide is codon optimized, and when the one or more polynucleotide is one or more ribonucleic acid (RNA).”  The claim does not specify how the RNA is provided.  Thus, the claim is reasonably interpreted as providing RNA by transfecting a cell with a plasmid that expresses the RNA that encodes the protein.  Cooper is cited only to show that DNA is transcribed to RNA, which is then translated to protein (e.g., page 2/8).
Regarding claim 26, Marthaler et al teach the method comprising transfecting the cell with a plasmid encoding the Cas9 DNA endonuclease (e.g., page 164, sections 3.1 and 3.2) to provide RNA that encodes the Cas9 DNA endonuclease.  Marthaler et al teach that the CRISPR/Cas9 system of Ran et al. 2013 was used.
Ran et al is cited only to show that the nucleic acid encoding Cas9 is codon optimized (e.g., page 2282, left column, 1st full paragraph; page 2282, right column, 1st paragraph).
Regarding claim 27, Marthaler et al teach that the CRISPR/Cas9 system of Ran et al. 2013 was used.
Ran et al is cited only to show that the Cas9 protein is flanked at the N-terminus and C-terminus with a nuclear localization sequence (e.g., page 2282, right column, 1st paragraph).
Regarding claim 35, Marthaler et al teach the method with sgRNA targeting each side of the CAG repeat of the ATXN2 locus (e.g., page 164, section 3.1; Fig. 1A).  Both sites are near 
Regarding claim 52, Marthaler et al teach the method where the donor polynucleotide comprising a resistance marker further comprises a portion of a wildtype ATXN2 gene containing 22 CAG repeats, and homologous arms to the ATXN2 gene locus (e.g., Fig. 1A).
Regarding claim 53, Marthaler et al teach the method where the donor polynucleotide comprises an ATXN2 exon (e.g., Fig. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 40 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Marthaler et al (Stem Cell Research, Vol. 16, pages 162-165, January 3, 2016, cited as reference 11 on an .
The teachings of Marthaler et al are described above and are applied as before.
Marthaler et al do not teach the method where the sgRNA is chemically modified.  Marthaler et al do not teach the method where a polynucleotide encoding the Cas endonuclease, the sgRNA and the donor template are formulated into a liposome or lipid nanoparticle.
Porteus et al teach a method for inducing CRISPR/Cas based gene regulation, which includes genome editing, comprising introducing into a primary cell: (a) a modified single guide RNA (sgRNA) comprising a first nucleotide sequence that is complementary to the target nucleic acid and a second nucleotide sequence that interacts with a CRISPR-associated (Cas) protein, wherein one or more of the nucleotides in the first nucleotide sequence and/or the second nucleotide sequence are modified nucleotides; and (b) an mRNA encoding a Cas polypeptide and/or a recombinant expression vector comprising a nucleotide sequence encoding a Cas polypeptide, wherein the modified sgRNA directs the Cas polypeptide to the target nucleic acid, and wherein the modified sgRNA induces gene regulation of the target nucleic acid with enhanced activity relative to a corresponding unmodified sgRNA (e.g., paragraph [0008]).  Porteus et al teach that any known method can be used to introduce a nuclease or nucleic acid, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for editing an ATXN2 gene in an induced pluripotent stem cell of Marthaler et al to substitute the co-nucleofection of the plasmid encoding the CRISPR system and the donor polynucleotide with the use of the liposome formulation comprising a nucleic acid encoding the Cas endonuclease, the modified sgRNA and donor polynucleotide of Porteus et al.  Marthaler et al teach the introduction of each of the components into the cells, and Porteus et al teach it is within the skill of the art to use any known method of introduction, including liposome formulations.  Thus, one would have had a reasonable expectation of success in substituting one method of introduction for another in order to achieve the predictable result of providing all of the components necessary to carry out the editing of the ATXN2 gene in the cell.
One would have been motivated to make such a modification in order to receive the expected benefit of using a formulation for introduction, which has a modified guide RNA that provides enhanced activity relative to a corresponding unmodified sgRNA as taught by Porteus et al.  

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Marthaler et al (Stem Cell Research, Vol. 16, pages 162-165, January 3, 2016, cited as reference 11 on an IDS filed 4/13/2020; see the entire reference), as evidenced by Ran et al (Genome engineering using the CRISPR-Cas9 system. Nature Protocols, Vol. 8, No. 11, pages 2281-2308, pages 1-2 of Supplementary Sequences, and pages 1/3-3/3 of PX330 Sequence, October 24, 2013), and .
The teachings of Marthaler et al are described above and are applied as before.
Marthaler et al do not teach the method where the Cas9 endonuclease is encoded in an AAV vector particle, or the sgRNA is encoded in an AAV vector particle.
Wilson et al teach a dual vector expression system for delivery of CRISPR/Cas9, sgRNA and donor template for supplying corrected genes in proliferating progenitor and/or stem cells (e.g., Abstract; page 2, lines 22-29).  Wilson et al teach that the vectors are adeno-associated virus (AAV) vectors in a viral particle (e.g., paragraph bridging pages 2-3; page 22, lines 1-5).  Wilson et al teach the AAV vector encoding human codon optimized Streptococcus pyogenes Cas9 (hSpCas9) (e.g., page 35).  Wilson et al teach that the method advantageously uses the proliferation of the cells to correct a defect by the AAV-mediated treatment while simultaneously diluting the AAV-mediated Cas elements (e.g., page 2, lines 22-29; page 9, lines 10-19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for editing an ATXN2 gene in an induced pluripotent stem cell of Marthaler et al to substitute the plasmid encoding Cas9 and sgRNA with the dual AAV system of Wilson et al.  Wilson et al teach it is within the skill of the art to clone plasmid-based components into an AAV vector (e.g., page 35).  Thus, one would have had a reasonable expectation of success in making and using the AAV vectors encoding the 
One would have been motivated to make such a modification in order to receive the expected benefit of effectively introducing the components of the CRISPR Cas9 editing system into the cell while simultaneously diluting the AAV-Cas elements as taught by Wilson et al.  Furthermore, one would have been motivated to expand the repertoire of delivery systems capable of being used for editing.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699